DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0144938 A1).
	Lee et al. discloses the following compound:

    PNG
    media_image1.png
    299
    409
    media_image1.png
    Greyscale

(page 15) such that HAr1 = substituted C12 heteroaryl group (phenyl-substituted carbazolyl), n = 1, L = single bond, and HAr2 = Structure B (with X1-9 = CH or C connected to L and R1-2 = unsubstituted C1 alkyl group (methyl)) of Applicant’s Formula I.  Lee et al. further discloses its inventive compounds as light-emitting host material in the light-emitting layer or as electron-injecting/transporting material in the electron-injecting or electron-transporting layer of an organic electroluminescent (EL) device (light-emitting diode); the device comprises a pair of electrodes interposed therein an organic layer comprising hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0023], [0149]-[0150]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0029751).
	Shin et al. discloses light-emitting compounds of the following form (page 1 of the Machine English Translation):

    PNG
    media_image2.png
    151
    207
    media_image2.png
    Greyscale

([0010]) where n = 0-4, Ar = substituted aryl and heteroaryl, and Z = O or S (page 2 of the Machine Translation); an embodiment is disclosed:

    PNG
    media_image3.png
    126
    185
    media_image3.png
    Greyscale

([0044]) such that HAr1 = substituted C3 heteroaryl group (phenyl-substituted triazinyl), n = 1, L = single bond, and HAr2 = Structure B (with R1-2 = unsubstituted C1 alkyl group (methyl) and X1-9 = CH or C connected to L) of Applicant’s Formula I; HAr1 = structure E1 as recited in Claim 3 (with Z1-2 unsubstituted C6 aryl group (phenyl).  However, Shin et al. does not explicitly disclose an embodiment that fully reads on any one of Applicant’s formulae, particularly in regards to the nature of HAr2.  However, it would have been obvious to modify 4 as disclosed by Shin et al. (above) such that HAr2 fully conforms to Structure B.  The motivation is provided by the fact that the modification merely involves exchange of one functional group (S) for a functional equivalent (O) of the same chemical group selected from a highly finite list as taught by Shin et al. (and easily envisioned from the scope of its general formula), thus rendering the production predictable with a reasonable expectation of success.
	Shin et al. discloses its inventive compound as host material in the light-emitting layer of an organic electroluminescent (EL) device (light-emitting diode); the device comprises a pair of electrodes interposed therein an organic layer including a light-emitting layer (page 2 of the Machine English Translation; [0219]).  Notice that the light-emitting layer, a site of electron-hole recombination, is inherently an electron-transporting layer.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786